DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 1-8 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rajala.et al. ( US Pat.7,392,051).
In claims 1,5 Rajala et al. discloses a base station comprising:
a wireless transceiver; and a processor (see fig.2, a BSC 10 is well-known in the art to include a transceiver and a processor to perform its operations),
wherein the wireless transceiver and the processor cause the base station to:
transmit, to a wireless transmit/receive unit (WTRU), wireless communications via a primary cell associated with the base station (see fig.3, step S1; col.3; lines 50-52 and col.4; lines 37-39; the MS 8 communicates with a current cell 6);
transmit, to the WTRU, a message via a shared channel of the primary cell, wherein the message includes information identifying at least one non-primary cell associated with the base station for the WTRU to monitor (see fig.3; steps S1, S3; col.4; lines 30-65; BSC 10 transmits a packet cell change order (PCCO) message to the MS 8 when it is in its current cell, instructs the UE 8 to use a packet data channel (see col.5; lines 1-10) when it moves to a target cell; and  
transmit, to the WTRU, data over a downlink channel of at least one of the at least one non-primary cell identified by the message (see fig.3; steps S2, S3; col.4; line 60 to col.5; line 10; the UE moves to the target cell, decodes the DL blocks on the assigned packet data channel. In col.7; lines 45-52; the UE 8 follows instructions received on the PCCO message, leaves the current packet data channel, moves to the assigned packet data channel in the new cell; and listens to the DL packet data channel).
In claims 2,6 Rajala et al. discloses wherein the message is transmitted over a shared downlink channel via the primary cell, and wherein the information identifying the at least one non-primary cell is control information (see col.4; lines 35-50 and col.5; lines 1-10; the resource assignment sent to the UE includes packet cell change order ( PCCO) message identifies a packet data channel of the new cell. See further in col.7; lines 3-5; UE 8 listens to packet broadcast control channel). 
In claims 3,7 Rajala et al. discloses wherein the shared downlink channel is one of a plurality of shared downlink channels of the primary cell (see col.7; lines 45-55; UE 8 listens to packet data channel in its old cell).
In claims 4,8 Rajala et al. discloses the message further includes information identifying a plurality of shared downlink data channels of the at least one non-primary cell ( see . In col.7; lines 45-52; The packet cell change order (PCCO) message sent to the UE 8 instructs the assigned packet data channel in the new cell so the UE 8 listens to the DL packet data channel).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chao et al. ( US Pub.2003/0189909; System for Efficient Recovery of NodeB Buffered Data Following Serving High Speed Downlink Shared Channel Change).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413